Title: To George Washington from Lieutenant General William Howe, 5 December 1776
From: Howe, William
To: Washington, George



Sir,
New York 5th December 1776

The Persons mentioned in the inclosed List are sent in Exchange for the Officers and others against whom their Names are placed, being of equal rank & Station, altho’ this partial Mode of releasing a few at a Time upon Parole is by no Means the Mode of Exchange which from your Assurances I had a right to Expect, The Soldier has always a stronger Plea for this Justice than the Officer as his Sufferings & Wants from the Nature of his Situation must be felt in a higher degree, which I am sorry to own is too much the Case with those in my Possession from Causes that cannot be removed. The repeated Applications I have made on this Head, & the Indulgencies lately given to expedite an Exchange as far as possible need no Comment—Humanity still urges me to one more, and that it is in favor of your Sick & Wounded, who wanting Accomodation, Refreshments, & Attendance, which the Town or Country in its present situation do not afford, or the Surgeons

of the Kings Army can give, are Objects of real Compassion, At the same Time give me Leave to observe that every Measure in my Power has been taken to alleviate their Sufferings, and shall be continued, until you have had a reasonable Warning to provide more effectually for their Relief: The Consequences will of course be hurtful to every feeling Mind, but Necessity must justify the Measure, it is Sir, to you only that I can apply for a Performance of the Agreements you have entered into, and since your Honor & Humanity are equally concerned in this Compliance, I shall on that Account also be sorry to find my Expectations disappointed. With due Respect I am Sir, Your most Obet Servt

(Sign’d) W. Howe

